DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mank in view of Spiess US 3,730,515 (hereinafter “Spiess”).
Regarding claims 9-11, Mank  teaches a device for forming a shingled stream of underlapping or overlapping paper or cardboard sheets, the device having: 
having a transport apparatus for transporting sheets;
having a shingling apparatus (10, 11) for underlapping or overlapping the sheets in regions, 
having a braking apparatus (8) which is situated downstream of the shingling apparatus in a transport direction (left to right in FIG. 2) of the sheets and which serves for braking shingled sheets;
a cross-cutting apparatus (3) which is positioned upstream of the shingling apparatus and which serves for cutting a material strip (2) into individual sheets; 
 teaches the claimed invention except for
a transfer table provided for the transfer of sheets to a sheet processing machine, and in that the transfer table is mounted so as to be non-pivotable and is height-adjustable in at least one linear or arcuate movement; (claim 9)
the braking apparatus is assigned a fast-running belt (Mank teaches belt 7) and in that the transfer table is assigned a slow-running belt section, wherein the slow-running belt section is adjustable in height or movable in height together with the transfer table independently of the fast-running belt section; (claim 10) and
the braking apparatus has at least one pressure roll (Mank teaches roll 8b), and in that the transfer table is assigned a belt section which is movable together with the transfer table independently of the pressure roll, wherein, preferably, a braking gap between the pressure roll and the belt section is formed by height adjustment of the transfer table.
Spiess teaches a similar device comprising a transfer table (i, o, k), arranged downstream of a braking device (f, g, h), that is adjustable vertically (refer to different positions in FIG. 1 and 5) to provide a storage mode for an operation not requiring the transfer table (saving time and/or space).  The braking apparatus is assigned a fast-running belt (c2) and in that the transfer table is assigned a slow-running belt section (i), wherein the slow-running belt section is adjustable in height or movable in height together with the transfer table independently of the fast-running belt section. The braking apparatus has at least one pressure roll (f), and in that the belt section (i) which is movable together with the transfer table independently of the pressure roll, wherein, preferably, a braking gap (a clearance or space) between the pressure roll and the belt section is formed by height adjustment of the transfer table.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Mank’s device with a vertically adjustable transfer table as taught by Spiess in order to provide a secondary supporting device used to feed a sheet downstream, while also achieving a space saving design.
Allowable Subject Matter
Claims 5-8, 13, and 15-20 are allowed.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 9, Applicant argues that Spiess does not disclose “wherein a braking gap between the at least one pressure roll and the belt section is formed by height adjustment of the transfer table”.  In support, Applicant points out that Spiess discloses no interaction between belt (i) associated with the table and the pressure roll of the braking apparatus in order to form braking gap.
In response, the examiner’s broadest reasonable interpretation of a braking gap is a clearance formed between the pressure roll and the belt section of the transfer table.  Spiess shows that a clearance between the belt section of the transfer table and the pressure roll exists and the clearance is adjustable by height of the transfer table.  Since the argument presented by Applicant is not persuasive, claims 9 and 10 stand finally rejected by the same art presented in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653